DETAILED ACTION
This office action is responsive to application 16/475,849 filed on January 10, 2018.  Claims 1-25 are pending in the application and have been examined by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on October 24, 2019 was received and has been considered by the Examiner.  The Examiner was able to find copies of WO-2017-011125 and WO-2017-095587, and therefore, these references have been considered.  However, the Examiner notes that copies of these references are not currently present in the application file.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claim limitations invoking 35 USC 112(f) are interpreted as follows:
	The “means for calculating” in claims 23-25 corresponds to a processor performing an algorithm that sums patterns on a per-pixel basis (see paragraphs 0015, 0020 and 0026 of US 2019/0346598).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 10 recite “each set of homologous pixels”.  However, no set of homologous pixels is previously recited in claim 10 or the parent claim 1.  As such, it is unclear what this recitation is referring to.  Therefore, claim 10 is deemed indefinite by the Examiner.
	For prior art purposes, and in the interest of compact prosecution, the Examiner will interpret claim 10 to depend from claim 8 which supports the homologous pixels.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 11-18 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hogasten et al. (US 2014/0139643) in view of Stork et al. (US 2015/0293018).

	Consider claim 1, Hogasten et al. teaches:
	An imaging device (figure 1) comprising: 
	an optical element including a repeating pattern of lenses (lenses, 208, paragraphs 0100-0102, figures 2A and 2B); 
	an array of pixels (imager array, 200, sensor arrays, 202, figures 2A and 2B) underlying the optical element (see figure 2B) such that subarrays of the optical elements (208) each have pixels positioned relative to an overlaying one of the repeating pattern of lenses (Each sensor array (202) includes as plurality of pixels (206) and an associated lens (208), figure 2B, paragraphs 0101 and 0102.); and 
	a memory (memory component, 120, figure 1, paragraph 0082) to store an array of intensity values (i.e. to store image signals, paragraph 0083) for each of a collection of pixels (i.e. in a virtual sensor grid, paragraph 0143), each intensity value being an accumulation of sample values of pixels from multiple subarrays (e.g. from 16 or 48 subarrays, see paragraphs 0143, 0184 and 0186).
	Hogasten et al. expresses concern about limiting the cost and size of the imaging device (see paragraph 0037).  However, Hogasten et al. does not explicitly teach that the optical element includes a repeating pattern of subgratings overlaying the pixels.
	Stork et al. similarly teaches an imaging device (figure 18) comprising an array of optical elements (gratings, 1805) disposed over subarrays of pixels (see paragraph 0077).
	However, Stork et al. teaches that in order to construct imaging devices smaller in size and lower in cost, diffractive optics are used instead of lenses (see paragraph 0047).  As such, Stork et al. teaches that the optical element includes a repeating pattern of subgratings overlaying the pixels (“FIG. 18 depicts a two-dimensional array 1800 of gratings 1805 disposed over a photodiode array (not shown). Each of gratings 1805 is identical, but any number of parameters, many of which are discussed previously, can be varied within and among gratings 1805.” paragraph 0077).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the optical elements taught by Hogasten et al. include a repeating pattern of subgratings overlaying the pixels as taught by Stork et al. as this only involves a simple substitution of one known element for another to obtain predictable results such as lowering the size and cost of the imaging device (Stork et al., paragraph 0047).

	Consider claim 2, and as applied to claim 1 above, Hogasten et al. further teaches each pixel in each subarray of pixels positioned relative to an overlaying one of the optical elements (208) to sample an intensity value responsive to light, each pixel in each subarray of pixels homologous with one of the pixels in each of the other subarrays in relation to their respective overlying optical elements (see paragraphs 0101, 0142, 0143 and 0184, figure 2B).
	Stork et al. teaches that the optical elements are subgratings (see claim 23 rationale).

	Consider claim 3, and as applied to claim 2 above, Hogasten et al. further teaches the accumulation of sample values from homologous pixels of the subarrays (e.g. from 16 or 48 subarrays, see paragraphs 0143, 0184 and 0186).

	Consider claim 4, and as applied to claim 1 above, Hogasten et al. further teaches that the array of intensity values includes one of the intensity values for each of the pixels in one of the subarrays (see paragraphs 0143, 0184 and 0186).

	Consider claim 5, and as applied to claim 1 above, Hogasten et al. further teaches a processor coupled to the array of pixels and the memory (120) to accumulate the intensity values (A processing component (110) performs image processing algorithms, paragraphs 0079 and 0083.  Intensity values are accumulated to create a virtual grid (i.e. digest), as detailed in paragraphs 0143, 0184 and 0186.).

	Consider claim 6, and as applied to claim 5 above, Hogasten et al. further teaches that the processor sums the sample values to accumulate intensity values (The accumulated intensity values are sums that are divided by the number of sensors to calculate a mean, paragraphs 0143, 0184 and 0186.).

	Consider claim 11, and as applied to claim 1 above, Hogasten et al. further teaches that the array of pixels comprises rows of pixels, and wherein homologous pixels are in different ones of the rows of pixels (see figures 2A and 2B, paragraph 0101).

	Consider claim 12, and as applied to claim 1 above, Hogasten et al. does not explicitly teach that subratings.
	Stork et al. teaches that the subgratings are identical (see figure 18, paragraph 0077).

	Consider claim 13, and as applied to claim 1 above, Hogasten et al. does not explicitly teach the optical grating.
	Stork et al. teaches the optical grating to cast an interference pattern on the array of pixels (see “interference”, paragraph 0077), each subgrating including boundaries of odd symmetry separating stepped features on opposite sides of each boundary, the stepped features on the opposite sides of each boundary to produce curtains of destructive interference at the pixel array (see paragraphs 0048 and 0049, figure 1A).

	Consider claims 14 and 15, and as applied to claim 1 above, Hogasten et al. further teaches that the imaging device includes superfluous, defective pixels (see figures 6A-6C, paragraph 0159).

	Consider claim 16, Hogasten et al. teaches:
	A method (figure 3) comprising: 
	directing light from a scene through an array of optical elements (lenses, 208, paragraphs 0100-0102, figures 2A and 2B, see step 304, paragraph 0142) , each optical element (208) producing an image (see paragraph 0102); 
	sampling the image with an array of pixels (imager array, 200, sensor array, 202, figures 2A and 2B) divisible into subarrays, each subarray having pixels positioned relative to an overlaying one of the optical elements to capture intensity values responsive to the light (Each sensor array (202) includes as plurality of pixels (206) and an associated lens (208), figure 2B, paragraphs 0101 and 0102.  See step 304, paragraph 0142), each pixel in each subarray homologous with one of the pixels in each of the other subarrays in relation to their respective overlying optical elements (see paragraphs 0101, 0142, 0143 and 0184, figure 2B); and 
	accumulating a set of intensity values for each set of the homologous pixels (e.g. from 16 or 48 subarrays, see paragraphs 0143, 0184 and 0186.).
	Hogasten et al. expresses concern about limiting the cost and size of the imaging device (see paragraph 0037).  However, Hogasten et al. does not explicitly teach that the optical element includes a repeating pattern of subgratings overlaying the pixels.
	Stork et al. similarly teaches an imaging device (figure 18) comprising an array of optical elements (gratings, 1805) disposed over subarrays of pixels (see paragraph 0077).
	However, Stork et al. teaches that in order to construct imaging devices smaller in size and lower in cost, diffractive optics are used instead of lenses (see paragraph 0047).  As such, Stork et al. teaches that the optical element includes a repeating pattern of subgratings overlaying the pixels (“FIG. 18 depicts a two-dimensional array 1800 of gratings 1805 disposed over a photodiode array (not shown). Each of gratings 1805 is identical, but any number of parameters, many of which are discussed previously, can be varied within and among gratings 1805.” paragraph 0077).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the optical elements used to capture intensity values taught by Hogasten et al. include a repeating pattern of subgratings overlaying the pixels as taught by Stork et al. as this only involves a simple substitution of one known element for another to obtain predictable results such as lowering the size and cost of the imaging device (Stork et al., paragraph 0047).

	Consider claim 17, and as applied to claim 16 above, Hogasten et al. further teaches that the subarrays each include a number of pixels, and wherein the set of intensity values is of the number of pixels (see paragraphs 0101 and 0143).

	Consider claim 18, and as applied to claim 16 above, Hogasten et al. further teaches that the accumulating comprises, for each set of intensity data, summing the intensity values of the homologous pixels (The accumulated intensity values are sums that are divided by the number of sensors to calculate a mean, paragraphs 0143, 0184 and 0186.).

	Consider claim 21, and as applied to claim 16 above, Hogasten et al. further teaches that the array of pixels includes rows of pixels and columns of pixels, the method further comprising accumulating the intensity values for a first of the sets of homologous pixels from more than one of the rows of pixels (see figures 2A and 2B, paragraphs 0101, 0143, 0184 and 0186).

	Consider claim 22, and as applied to claim 21 above, Hogasten et al. further teaches that each of the homologous pixels in the first of the sets of homologous pixels is in a different one of the rows of pixels (see figures 2A and 2B, paragraphs 0101, 0143, 0184 and 0186).

	Consider claim 23, Hogasten et al. teaches:
	An imaging device (figure 1) comprising: 
	an optical element including a repeating pattern of lenses (lenses, 208, paragraphs 0100-0102, figures 2A and 2B); 
	an array of pixels (imager array, 200, sensor arrays, 202, figures 2A and 2B) underlying the optical element (see figure 2B) such that subarrays of the optical elements (208) each have a subarray of pixels positioned relative to an overlaying one of the repeating pattern of lenses (Each sensor array (202) includes as plurality of pixels (206) and an associated lens (208), figure 2B, paragraphs 0101 and 0102.), each subarray of pixels to sample an array of intensity values (e.g. from 16 or 48 subarrays, see paragraphs 0143, 0184 and 0186.); and 
	means for calculating a digest of the intensity values from the subarrays of pixels (A processing component (110) performs image processing algorithms, paragraphs 0079 and 0083.  Intensity values are accumulated to create a virtual grid (i.e. digest), as detailed in paragraphs 0143, 0184 and 0186.).
	Hogasten et al. expresses concern about limiting the cost and size of the imaging device (see paragraph 0037).  However, Hogasten et al. does not explicitly teach that the optical element includes a repeating pattern of subgratings overlaying the pixels.
	Stork et al. similarly teaches an imaging device (figure 18) comprising an array of optical elements (gratings, 1805) disposed over subarrays of pixels (see paragraph 0077).
	However, Stork et al. teaches that in order to construct imaging devices smaller in size and lower in cost, diffractive optics are used instead of lenses (see paragraph 0047).  As such, Stork et al. teaches that the optical element includes a repeating pattern of subgratings overlaying the pixels (“FIG. 18 depicts a two-dimensional array 1800 of gratings 1805 disposed over a photodiode array (not shown). Each of gratings 1805 is identical, but any number of parameters, many of which are discussed previously, can be varied within and among gratings 1805.” paragraph 0077).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the optical elements taught by Hogasten et al. include a repeating pattern of subgratings overlaying the pixels as taught by Stork et al. as this only involves a simple substitution of one known element for another to obtain predictable results such as lowering the size and cost of the imaging device (Stork et al., paragraph 0047).

	Consider claim 24, and as applied to claim 23 above, Hogasten et al. further teaches each pixel in each subarray of pixels positioned relative to an overlaying one of the optical elements (208) to sample an intensity value responsive to light, each pixel in each subarray of pixels homologous with one of the pixels in each of the other subarrays in relation to their respective overlying optical elements (see paragraphs 0101, 0142, 0143 and 0184, figure 2B).
	Stork et al. teaches that the optical elements are subgratings (see claim 23 rationale).
	
	Consider claim 25, and as applied to claim 24 above, Hogasten et al. further teaches that the means for calculating the digest accumulates the intensity values from each collection of homologous pixels (i.e. in a virtual sensor grid, paragraph 0143).

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hogasten et al. (US 2014/0139643) in view of Stork et al. (US 2015/0293018), as applied to claims 5 and 16 above, and further in view of Nakao et al. (US 2007/0147811).

	Consider claims 7 and 20, and as applied to claims 5 and 16 above, Hogasten et al. further teaches that the array of pixels includes rows and columns of pixels (see figures 2A and 2B, paragraphs 0101 and 0143).
	However, the combination of Hogasten et al. and Stork et al. does not explicitly teach that the processor accumulates the intensity values for a first row of the pixels before accumulating the intensity values for a second row of the pixels.
	Nakao et al. similarly teaches a compound eye imaging device comprising rows of pixels (figures 1 and 2, paragraphs 0024-0026).
	However, Nakao et al. additionally teaches that the processor accumulates the intensity values for a first row of the pixels before accumulating the intensity values for a second row of the pixels (i.e. using a rolling shutter, see figure 2, paragraph 0027). 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have intensity values from the rows of the array of pixels taught by the combination of Hogasten et al. and Stork et al. be accumulated using a rolling shutter as taught by Nakao et al. as this only involves combining prior art elements according to known methods to yield predictable results such as enabling readout of the array of pixels (Nakao et al., paragraph 0027).

Claims 8-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hogasten et al. (US 2014/0139643) in view of Stork et al. (US 2015/0293018), as applied to claims 5 and 16 above, and further in view of Dosluoglu (US 2004/0135063).

	Consider claim 8, and as applied to claim 1 above, Hogasten et al. further teaches the pixels in each subarray positioned relative to an overlaying one of the optical elements (see figures 2A and 2B, paragraphs 0101 and 0102), each pixel in each subarray homologous with a pixel in each of the other subarrays in relation to their respective overlying optical elements (see paragraphs 0101, 0102, 0143, 0184 and 0186, figure 2B). 
	Stork et al. teaches that the optical elements are subgratings (see claim 1 rationale).
	However, the combination of Hogasten et al. and Stork does not explicitly teach the imaging device further comprising a conductive path directly interconnecting one of the pixels in one of the subarrays with the homologous pixels in others of the subarrays.
	Dosluoglu similarly teaches an imaging device comprising a pixel array (see figure 7, paragraphs 0027 and 0031).
	However, Dosluoglu further teaches the imaging device further comprising a conductive path directly interconnecting one of the pixels in one of the subarrays with another pixel of the subarrays (i.e. via NMOS transistors to perform binning, paragraphs 0031 and 0032, figure 8A).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the homologous pixels taught by the combination of Hogasten et al. and Stork et al. be connected via a conductive path as taught by Dosluoglu as this only involves combining prior art elements according to known methods to yield predictable results such as enabling the pixels to be binned (Dosluoglu, paragraph 0032).

	Consider claim 9, and as applied to claim 8 above, Hogasten et al. teaches an analog-to-digital converter coupled to the conductive path to digitize a signal simultaneously collected by the homologous pixels (“In one embodiment, the sensors of image capture component 130 provide for representing (e.g., converting) a captured image signal of scene 170 as digital data (e.g., via an analog-to-digital converter included as part of the sensor or separate from the sensor as part of imaging system 100).”).

	Consider claim 10, and as applied to claim 8 above, the combination of Hogasten et al. and Stork does not explicitly teach conductive paths.
	Dosluoglu similarly teaches an imaging device comprising a pixel array (see figure 7, paragraphs 0027 and 0031).
	However, Dosluoglu further teaches the imaging device further comprising conductive paths, one conductive path directly interconnecting each set of pixels (i.e. via NMOS transistors to perform binning, paragraphs 0031 and 0032, see figure 8A).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the homologous pixels taught by the combination of Hogasten et al. and Stork et al. be connected via conductive paths as taught by Dosluoglu as this only involves combining prior art elements according to known methods to yield predictable results such as enabling the pixels to be binned (Dosluoglu, paragraph 0032).

	Consider claim 19, and as applied to claim 18 above, Hogasten et al. teaches that the intensity values are analog outputs (“In one embodiment, the sensors of image capture component 130 provide for representing (e.g., converting) a captured image signal of scene 170 as digital data (e.g., via an analog-to-digital converter included as part of the sensor or separate from the sensor as part of imaging system 100.” Paragraph 0083).
	However, the combination of Hogasten et al. and Stork et al. does not explicitly teach the summing comprising conveying the analog outputs from the homologous pixels on common conductive traces.
	Dosluoglu similarly teaches an imaging device comprising a pixel array (see figure 7, paragraphs 0027 and 0031).
	However, Dosluoglu further teaches the summing comprising conveying the analog outputs from the homologous pixels on common conductive traces (“conductive traces”, paragraph 0030, “traces of conductive material”, paragraphs 0014 and 0016). 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the summing taught by the combination of Hogasten et al. and Stork et al. be perfomed via common conductive traces as taught by Dosluoglu as this only involves combining prior art elements according to known methods to yield predictable results such as enabling the pixels to be binned (Dosluoglu, paragraph 0032).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696